DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 begins, after the preamble, with “portions each include”. This creates impossible confusion and inconsistency in the claim. Firstly, this means that whatever the portion is, it includes all of the layers. It is suggested that these three words simply be deleted as they serve no purpose but to create confusion.
Claim 1 also states that the passage portions are bonded to each other with tape. There does not appear to be any support for this notion in the specification. However, the central, first, and second separated flow passage portions of each flow passage plate are joined to each other by tape (see Fig. 2). For purposes of compact prosecution, the claim is being interpreted to disregard the ambiguity and contradictions created by these various uses of the word portion and to described the uses of tape as disclosed in Figure 2.
In claim 6, the term “thermal foaming property” is indefinite. The specification does not address the meaning imparted by the use of ‘thermal’ in the phrase and only discusses a list of type of foams or foam agents (see Para. [0044]). The metes and bounds of this term are unknown.

Claims 2-11 are also rejected for depending from claim 1.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
The applicant has disclosed a device comprising layers (4; see Fig. 2) comprising multiple portions (5, 6, 7) constructed from the same base material and joined to each other via tape (8, 9). When these layers (4) are stacked one upon the other to form the final device (see Fig. 3) the inherent thickness of the tape (8, 9) creates a gap between the adjacent layers. The purpose of the invention (see Para. [0005]) appears to be the inclusion of spacers (13) which serve to offset the accumulated thickness of all the tape layers (8, 9) across the height of the stacked device via a wedge shape (see Fig. 3).

Therefore, the disclosure does not appear to demonstrate that the applicant (1) possessed a functional device at the time of filing or (2) properly disclosed a functional device at the time of filing in accordance with the requirements of 35 USC 112(a).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 5, and 8-10are rejected under 35 U.S.C. 103 as being unpatentable over WO 2016/147359 (‘359) in view of JP 61-173092 (‘092).

Regarding claims 1 and 10, ‘359 teaches a heat exchange element (e.g. Figs. 1 or 15) comprising: a plurality of layers (defined between each 2) obtained by stacking a plurality of flow passage plates (Figs. 6 and 7) each comprising a plurality of passage portions (between each rib 3 of the plates, see flow arrows X and Y) serving as flow passages, each of the flow passage plates includes a central (31), first 
‘359 does not specify a gap adjustment unit.
‘092 teaches that it is old and well-known to provide stacked (Figs. 1-3) layered (layers 13) heat exchangers with gap adjustment units (14) equal to or larger (Fig. 1) than a thickness of an adhesive tape (15) to fill a gap between two adjacent portions (13) to prevent undesired air leakage (see N, M; Fig. 4).
It would have been obvious to one of ordinary skill in the art at the time of the invention to provide the device of ‘359 with the gap adjustment units, as taught by ‘092, along the exposed edges susceptible to leakage from the otherwise unsealed corrugations (e.g. along the side parallel to flow direction of each 32 in Fig. 6 and along both longitudinal edges of 31 in Fig. 6) in order to prevent air leakage from between layers and to support the device structurally.

Regarding claim 2, the gap adjustment unit has a thickness depending on unevenness of the flow passage plates (in that the plates are evenly spaced, the gap adjustment unit will be equivalently evenly thick in order to maintain appropriate spacing, as taught by ‘092).
Regarding claim 3, ‘359 further teaches that the flow passage plates are made of paper (Para. [0037]).
Regarding claim 5, ‘092 teaches that the gap adjustment unit has adhesiveness (a layer of 15 is included on one side; see Fig. 1).
Regarding claim 8, per the above combination the gap adjustment units are disposed between the flow passage plates (see fourth paragraph of the rejection of claim 1) and where the gap adjustment units are not located (i.e. central areas of corrugations (see Figs. 6-7) comprise heat transfer material (i.e. corrugations and sheets 2, 3).
.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over ‘359 in view of ‘092 and JP 2008-151424 (‘424).
‘359, as modified, does not specify the final use of the heat exchanger.
‘424 teaches that it is old and well-known to utilize such heat exchangers (see Figures) in ventilation systems (see title).
It would have been obvious to utilize the heat exchanger of ‘359, as modified, in a ventilation system, as ‘424 teaches that ventilation systems require such heat exchangers.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over ‘359 in view of ‘092 and JP 2006-71150 (‘150).
‘359, as modified, does not teach that the gap adjustment unit (spacer) is flexible or elastic.
‘150 teaches that spacers (2) for such heat exchangers may be flexible.
It would have been obvious to one of ordinary skill to form the device of ‘359, as modified, with spacers that are flexible in order to prevent damage due to vibrations or thermal expansion/contraction.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over ‘359 in view of ‘092 and JP 2005/291529 (‘529).
‘359, as modified, does not teach that the gap adjustment unit (spacer) is formed of a foam.
‘529 teaches that it is old and well-known to form spacers (9) of a foamed resin (Para. [0022]) for elasticity.
.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over ‘359 in view of ‘092 and Murayama (US 2009/0071638).
‘359, as modified, does not teach that the gap adjustment unit (spacer) contains thermally conductive filler.
Murayama teaches that it is know to form gap adjustment units (spacers 5a-b and 6a-b) from resin containing thermally conductive (carbon fiber) fillers (Para. [0093]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to form the dev ice of ‘359, as modified, with the fillers taught by Murayama in order to increase the strength and adhesiveness of the gap adjustment units (see Para. [0093] of Murayama).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVON L RUSSELL whose telephone number is (571)270-1858. The examiner can normally be reached M-Th, 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571.270.7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEVON RUSSELL/             Primary Examiner, Art Unit 3763